Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue,NW, Suite 500 Washington, DC 20036 Telephone202.822.9611 Fax202.822.0140 www.stradley.com Peter M. Hong, Esquire phong@stradley.com 1933 Act Rule 497(j) 1933 Act File No. 333-40455 1940 Act File No. 811-08495 October 15, 2015 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Nationwide Mutual Funds (the “Trust”) File Nos. 333-40455 and 811-08495 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 191/192 to the Registration Statement of the Trust, which was filed with the Securities and Exchange Commission electronically on October 14, 2015. Please direct questions or comments relating to this filing to me at the above-referenced telephone number. Very truly yours, STRADLEY RONON STEVENS & YOUNG, LLP /s/ Peter M. Hong Peter M. Hong, Esquire
